Order filed February 25, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00028-CV
                                   ____________

          LANE-VALENTE INDUSTRIES (NAT'L), INC, Appellant

                                         V.

  J.P. MORGAN CHASE, N.A. AND BOVIS LEND LEASE, INC., Appellee


                    On Appeal from the 164th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-36514


                                    ORDER

      The notice of appeal in this case was filed January 3, 2014. The clerk’s
record was filed February 7, 2014. To date, the filing fee of $195.00 has not been
paid. Therefore, the court issues the following order.

      Appellant is ordered to pay the filing fee in the amount of $195.00 to the
Clerk of this court on or before March 10, 2014. See Tex. R. App. P. 5. If
appellant fails to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.



                                       PER CURIAM




                                          2